Citation Nr: 1025410	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-39 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to December 
1970 and is in receipt of the Purple Heart.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which granted service connection for PTSD and assigned a 30 
percent evaluation, effective August 30, 2006.

Subsequently, in a July 2008 decision, a decision review officer 
increased the 30 percent rating for PTSD to 50 percent disabling 
throughout the rating period on appeal. 

In March 2010, the Veteran and his spouse testified at a hearing 
before the undersigned sitting at the RO.  A copy of the 
transcript is of record.

In conjunction with that hearing, the Veteran submitted evidence 
concerning his claim; he also submitted a written waiver of 
review of that evidence by the agency of original jurisdiction 
and therefore referral to the RO of evidence received directly by 
the Board is not required.  38 C.F.R. § 20.1304.  However, as the 
case is being remanded, the RO will have the opportunity to 
review the evidence prior to the issuance of any Board decision.


REMAND

The Veteran asserts that his PTSD is more serious than the 
current 50 percent rating reflects.  Further development is 
needed prior to appellate review.

Of record are VA outpatient psychiatric treatment notes and VA 
PTSD examinations dated in December 2006 and June 2008.  A review 
of such evidence shows that the Veteran denied having suicidal or 
homicidal ideas but had some anxiety and irritability at the 
workplace.  PTSD and personality disorders have been diagnosed. 

At the March 2010 hearing, the Veteran testified that he had 
suicidal thoughts approximately every two months, experienced 
increased violence and aggression towards others, and had 
perimeter checks at his home in which he would check door locks 
and windows approximately eight or nine times a day.  This 
testimony clearly suggests that the Veteran's symptoms have 
worsened since the most recent June 2008 VA examination.

As the Veteran has testified as to how the severity of his 
service-connected PTSD has increased since the most recent rating 
examination, an additional examination is appropriate.  38 C.F.R. 
§ 3.159(c); see Caffrey v. Brown, 6 Vet. App. 377 (1995); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  As such, the Board finds 
that a remand is necessary to afford the Veteran a VA examination 
in order to provide an accurate assessment of his present degree 
of disability.  38 C.F.R. § 3.159(c)(4) (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD 
examination with a psychiatrist to determine 
the current effects and severity of his 
service-connected PTSD.  The claims folder 
must be made available to the examiner for 
review.

(a) All appropriate tests and studies should 
be conducted and all clinical findings should 
be reported in detail.  All signs and 
symptoms of the service-connected psychiatric 
disorder should be reported in detail to 
describe the extent of the Veteran's 
occupational and social impairment due to 
PTSD.

(b) The examiner should discuss whether 
personality disorder and other psychiatric 
disorders, if shown, are associated with the 
service-connected PTSD.  If not, the examiner 
should identify what symptoms, if any, the 
Veteran currently manifests or has manifested 
in the recent past that are specifically 
attributable to his service-connected PTSD as 
opposed to any other psychiatric diagnosis 
that may be appropriate.  If it is not 
medically possible to do so, the psychiatric 
examiner should clearly so state, indicating 
that the above-noted findings are indicative 
of the Veteran's overall psychiatric 
impairment.

(c) The examiner should specifically state 
the extent to which suicidal/homicidal 
ideation, and ritualistic behavior such as 
excessive perimeter checks, if present, 
impact the Veteran's social and occupational 
functioning.  

(d) The examiner should provide a multi-axial 
assessment pursuant to DSM-IV, including 
assignment of a Global Assessment of 
Functioning (GAF) score related to the 
Veteran's PTSD symptomatology, and an 
explanation of what the assigned GAF score 
represents.

3.  Thereafter, readjudicate the issue on 
appeal.  If action remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the appropriate time for 
response.  Thereafter, return the case to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


